DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 1055559151, hereinafter Liu-51) in view of Liu et al. (CN 105795526, hereinafter Liu-26).
With respect to Claim 1: 

an atomizing core sleeve (FIG. 1; 31, 32), and 
tobacco tar guide cotton (FIG. 1, 7) and an atomizing piece (FIG. 1, 1) in an elastic sealing sleeve (FIG. 1, 8), 
the bottom surface of the tobacco tar guide cotton (FIG. 1, 7) is in contact with the top surface of the atomizing piece (FIG. 1, 1), wherein a first through hole (FIG. 6, 37) is formed in a position on the tobacco tar guide cotton (FIG. 6, 7), which is corresponding to the center of the atomizing piece (FIG. 7, 1).
Liu-51 does not expressly disclose the tobacco tar guide cotton and an atomizing piece formed in the atomizing core sleeve.
However, Liu-26 teaches the tobacco tar guide cotton (oil storage sheet, oil guide body, oil guide cotton) (FIG. 1; 2, 6, 17) and an atomizing piece (FIG. 1, 1) formed in the atomizing core sleeve (support tube, outer tube) (FIG. 1; 16, 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu-51 with the teachings of Liu-26 and provide the tobacco tar guide cotton and an atomizing piece in the atomizing core sleeve so as “to ensure that the supply of tobacco oil is sufficient.” (Liu-26, Sheet 3 0f 21, line 30-32).
With respect to Claim 9: 
Liu-51 in view of Liu-26 discloses an ultrasonic electronic cigarette atomizer (Liu-51, FIG. 1), wherein the ultrasonic electronic cigarette atomizer (Liu-51, FIG. 1) comprises an atomizer outer pipe (Liu-51, FIG. 1, 55), the ultrasonic electronic cigarette atomizing core (Liu-51, FIG. 1; 1, 3, 7, 8, 10) is arranged in the atomizer outer pipe 


Allowable Subject Matter
Claims 2-8 and 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claims 2 and 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the tobacco tar guide cotton is of a cup-shaped structure with an upward opening, and the side wall of the tobacco tar guide cotton is sandwiched between the atomizing core inner sleeve  and the atomizing core outer sleeve, as recited in claim 2, in conjunction with ALL the remaining limitations of the base claims. 
the bottom end of the suction nozzle is connected with the top end of the side wall, the bottom end of the vent pipe extends into the atomizing core sleeve, the top end of the vent pipe is connected with the airflow baffle through the first connecting seat, and the airflow baffle is horizontally arranged in the suction nozzle; at least one third through hole is formed in the airflow baffle in the circumferential direction; and all of the air inlet hole, the vent pipe and the third through hole communicate with the suction nozzle, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831